DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 Response to Amendment
The amendments, filed 06/07/2021, have been entered and made of record. Claims 1-20 are pending and claims 17-20 are withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant states, “… search results in Gurwicz (e.g. COs that match an RO) are provided only as single images not as videos.”
In response, the Examiner respectfully disagrees. In paragraph 0078 Gurwicz discloses using a ‘sliding window’ method and ‘sliding window’ is made to slide over video frames and then identifying and/or marking the COs in the sliding window.  Particularly in paragraph 0156, Gurwicz discloses, “[a]n embodiment of a system may present a CO or RO as an image snapshot, cropped around the CO or RO in a frame or as an entire frame with the CO or RO video clips may be used. For example, an embodiment of a system may present a short video clip of a CO trimmed slightly before and after a time tag of the CO in a video channel.”
Therefore, Gurwicz is capable of providing search results as an image or still images and as well as videos. In addition, paragraph 0060 does not state that ‘search results are provided only as single images not as videos’ as applicant asserted.
As Applicant noted, paragraph 0156 discloses “results 131 may be presented t user 101. For example, based on a matching of CO’s signatures 116 to an RO signature 111, a set of images may be selected by the system to present to the user.” On that same paragraph, the applied prior art discloses, “[i]n some embodiments, images or stills images may be presented and in other embodiments of cases, video clips may be used. For example, an embodiment of a system may present a short video clip of a CO trimmed slightly before and after a time tag of the CO in a video channel.”
It should also be noted that the images or the search results as shown in figure 23 represents the video clips. Hence, figure 23 shows thumbnails that represent the video clips. Therefore, the COs are used to select videos to export. 
Applicant states, “as clearly recited at least in paragraphs 0079 and 0091, it is the images that include COs that are stored (e.g. as search results) and not the videos that contain the COs. Alternatively, as described in paragraph 0166 of Gurwicz, signatures of the COs may be stored….”
In response, the Examiner respectfully disagrees. First, Applicant should note that the applied prior art of Gurwwicz discloses in multiple sections that the invention uses Video content analysis (VCA) method which is a known method for automatic analysis of video stream to detect 
See also the responses in the last Office Action.
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GURWICZ et al. (US PG PUB 2014/0328512 hereinafter referred as Gurwicz).
Regarding claim 1, Gurwicz discloses a method carried out in a surveillance system that includes at least one storage and a plurality of video cameras, the method comprising: 
	capturing, using the plurality of video cameras, a plurality of video recordings (see figure 2 cameras 220 stream video to a system; and input from cameras recorded; see figure 30 recorder 3080; see paragraph 0091 images captured and stored);  
	storing, in the at least one storage, the plurality of video recordings that  collectively include a plurality of video portions within which objects appear,  wherein each of the video portions has a respective likelihood that an  individual of interest appears therein (see paragraphs 0053-0054 reference object (RO) and candidate objects (CO) are a digital image of a person of interest; see paragraphs 0165-0166 RO and CO in the recorded video streams; see paragraph 0078 portions of video stream in which motion is detected; using a “sliding window” to slide over video frames and COs in the sliding window may be identified and/or marked; see paragraph 0155 ten images of COs which are most likely to be images of the RO; see also the response above);  
	determining that each of the likelihoods in respect of a first number of the plurality of video portions exceed a likelihood of appearance threshold, wherein the first number is less than all of the plurality of video portions (see paragraph 0073 sorting COs and COs associated with the highest score sorted; see paragraph 0155 presenting images of COs higher than a threshold; only COs that have a score higher than a threshold; see paragraph 0235 if a similarity score is higher than a predefined threshold, the candidate object is the object of interest; see also figure 28 and paragraphs 0205-0206) , the first number of the plurality of video portions each comprising a plurality of respective images (see figures 23, paragraph 0156 and the response above); 
	receiving a selection of respective image thumbnails of the first number of the plurality of
video portions to select a subset of the first number of the plurality of video portions to be

from the first number of the plurality of video portions (see the response above; search results as shown in figure 23 represent the video clips (the images represent the video clip); see paragraphs 0078 identifying and/or marking the COs, see paragraph 0156, video clips; see paragraph 0169 COs collected; and see paragraph 0228 storage 3130 includes hard disk drive, CD, USB or other removable or fixed storage unit); and
	exporting the subset of the first number of the plurality of video portions that are selected, the exporting including back-to-back assembly of the subset of the first number of the plurality of video portions and subsequent storage thereof on another storage different than the at least one storage (see paragraph 0215, 3070 records video streams; see paragraph 0169 matching COs are collected/stored, see figure 29 display COs; see also paragraphs 0228-0229, figure 31 and the response above and the response in the previous Office Action).
Regarding claim 2, Gurwicz discloses determining that each of the likelihoods in respect of a second number of the plurality of video portions are below the likelihood of appearance threshold (see paragraph 0235).
Regarding claim 3, Gurwicz discloses the first number of the plurality of video portions correspond to starred results and the second number of the plurality of video portions correspond to results that have not been starred. See paragraph 0235 and figures 28-29).
Regarding claim 6, Gurwicz discloses the said another storage comprises a hard disk on a computer terminal (see paragraphs figure 31, 0169 and 0215).
Regarding claim 10, the limitation of claim 10 can be found in claim 1 above and Gurwicz discloses the surveillance system as claimed. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also figures 30-31, paragraphs 0212-0215; 0228-0229 and the response above. Claims 11-12 are rejected for the same reasons as discussed in claims 2-3 respectively above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GURWICZ al. (US PG PUB 2014/0328512) in view of MALGIMANI et al. (US PG PUB 2017/0034431 hereinafter referred as Malgimani).
Regarding claim 4, although Gurwicz discloses the feature of claim 1, Gurwicz fails to specifically disclose the likelihoods for the first number of the plurality of video portions are percentage likelihoods.
In the same field of endeavor Malgimani discloses the likelihoods for the first number of the plurality of video portions are percentage likelihoods (see paragraph 0084 user is capable of setting threshold value in percentage).
Therefore in light of the teaching in Malgimani it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz by setting values in percentage likelihoods in order to modify the threshold value based on preferences and to set parameters.

Claims 13-14 are rejected for the same reasons as discussed in claims 4-5 respectively above.
Claims 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GURWICZ al. (US PG PUB 2014/0328512) in view of Khan (US PG PUB 20160225408).
Regarding claim 7, although Gurwicz discloses another storage, Gurwicz fails to specifically disclose the storage comprises cloud storage.
In the same field of endeavor Khan discloses storing portions of video in cloud (see figure 8B and paragraph 0072, sharing mediums include cloud storage service).
Therefore in light of the teaching in Khan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz to include cloud storage medium in order to store selected content on hosted server without taking up physical space.
Regarding claim 8, Khan discloses a plurality of interface tools within a user interface page, and wherein the exporting is carried out after the providing of the interface tools (see claim 5 display on user interface, selectable crop start time points and crop end time points; see paragraph 0072 user selects to share video to cloud storage services; see also paragraphs 0017 and 0020). 
Therefore, in light of the teaching in Khan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz to provide user interface to select particular content in order to store data according to user’s preference and data size.

Claims 15-16 are rejected for the same reasons as discussed in claims 8-9 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        March 11, 2022